                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
PETER ANDREWS, DREAMBUILDER                                DOC #: _________________
HOLDINGS, LLC, DREAMBUILDER                                DATE FILED: 12/3/2019
INVESTMENTS, LLC, LIBERTY HOLDINGS
NYC, LLC, ARETE PORTFOLIO MANAGEMENT,
LLC and PETER ANDREWS on behalf of                                  19 Civ. 8451 (AT)
DREAMBUILDER HOLDINGS, LLC,
DREAMBUILDER INVESTMENTS, LLC,
LIBERTY HOLDINGS NYC, LLC, ARETE
PORTFOLIO MANAGEMENT, LLC,

                            Plaintiffs,

              -against-
                                                                         ORDER
PAUL W. VERNER,

                        Defendant.
ANALISA TORRES, District Judge:

        For reasons stated on the record at the hearing on December 3, 2019, the Clerk’s
Certificate of Default, ECF No. 16, is VACATED. Accordingly, Plaintiffs’ motion for a default
judgment, ECF No. 18, is DENIED.

       SO ORDERED.

Dated: December 3, 2019
       New York, New York
